[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO SUBSTITUTE RECEIVEROF RENTS AND AMEND ORDER APPOINTING RECEIVER
The motion to substitute receiver and to amend order to grant the receiver greater authority is denied without prejudice for the following reasons:
1. The present receiver has not filed a final accounting and this accounting should be filed and accepted before a substitute is appointed. Of course, this can be accomplished contemporaneously with the appointment of a substitute.
2. Further, the court will not appoint a receiver of rents where there is no rent to be collected from the present tenant.
Laura Garbuz, the present tenant, stated that she last paid rent in October, 1995 and, as a result of paying extremely high utility bills, she has been unable to set aside or escrow any of the delinquent amount. She has also testified that the utility bills will continue to be extreme during this winter season unless the HVAC unit is repaired or replaced by the landlord. Consequently, there is no rent to collect and, apparently, no money to fix the HVAC unit.
Fortunately, the pending summary process action between landlord and tenant may dispose of the HVAC issue.
WEST, J. CT Page 1414-F